Exhibit 10.4

 

Dated 31 March 2005

 

Compromise Agreement

 

Between

 

TRIKON TECHNOLOGIES LTD

 

and

 

WILLIAM CHAPPELL

 

 

Veale Wasbrough

Orchard Court

Orchard Lane

BRISTOL BS1 5WS

 

Tel: 0117 925 2020

Fax: 0117 925 2025

E-mail: mdavies@vwl.co.uk

www.vwl.co.uk



--------------------------------------------------------------------------------

An Agreement made the 30th day of March 2005

 

Between:-

 

(1) Trikon Technologies Ltd whose registered office is at Ringland Way, Newport,
NP18 2TA (“the Company”); and

 

(2) William Chappell of 9 The Myrtles, Tutshill, Chepstow NP16 7BQ (“the
Employee”).

 

1. The Employee’s employment with the Company will terminate on 31 March 2005
(“the Termination Date”) by reason of resignation.

 

2 The Employee will return to the Company any property (including documents or
copy documents whether in a paper or electronic format) belonging to the Company
which is in his possession or control. The Employee will also resign all
directorships and other offices held within the Company and/or any other group
company and shall agree to execute all necessary documents to this effect.

 

3 In consideration for this Agreement the Company agrees to accept the Employees
resignation without notice. The Company also agrees to make all contractual
payments and provide all contractual benefits up to and including the
Termination Date.

 

4 For the avoidance of doubt, the employee agrees that he is not entitled to any
bonuses or nay unvested share or stock options.

 

5 The parties agree to keep the fact and terms of this Agreement strictly
confidential except for communications between professional advisers, tax
authorities and otherwise as required by law.

 

6 The parties agree not to make any disparaging or derogatory remarks about each
other including in the case of the Employee any such remarks about employees of
the Company.

 

7 The Employee undertakes and agrees that he remains bound by his duty of
confidentiality to the Company as a former employee and by the restrictive
covenants in his contract of employment dated 12 October 2000. Further and in
consideration for the fact that the Company accepts the Employees resignation
without notice, the Employee agrees that for a period of 2 years from the
Termination Date, he shall not solicit, induce or otherwise entice away from the
Company any person engaged or employed in a senior management and/or senior
financial position within the Company.

 

8

The Employee agrees that the terms of this Agreement are in full and final
settlement and without admission of liability of all or any claims arising from
his employment by the Company or the

 

2



--------------------------------------------------------------------------------

termination thereof that he may have under common law, statute, European
legislation or in contract against the Company, any other company in the same
group and any shareholders, officers, employees or agents of the Company or of a
company in the same group. Such claims include but are not limited to:-

 

  a) breach of contract including wrongful dismissal;

 

  b) statutory or contractual redundancy payments;

 

  c) unfair dismissal;

 

  d) unlawful deduction from wages;

 

  e) any claim under the Trade Union and Labour Relations (Consolidation) Act
1992, Employment Rights Act 1996, National Minimum Wage Act 1998, Working Time
Regulations 1998, Employment Relations Act 1999 and Employment Act 2002;

 

  f) any claim under the Equal Pay Act 1970, Sex Discrimination Act 1975, Race
Relations Act 1976, Disability Discrimination Act 1995, Employment Equality
(Sexual Orientation) Regulations 2003 and Employment Equality (Religion or
Belief) Regulations 2003;

 

  g) any claim under any regulations implemented in accordance with any of the
Acts listed in e) and f) above.

 

For the avoidance of doubt this includes any claim relating to unfair dismissal.

 

9 The claims referred to in clause 7 do not include any claim for latent
personal injury or in respect of the Employee’s accrued pension rights.

 

10 This Agreement satisfies the conditions relating to compromise agreements
under the Sex Discrimination Act 1975, Race Relations Act 1976, Trade Union and
Labour Relations (Consolidation) Act 1992, Disability Discrimination Act 1995,
Employment Rights Act 1996, National Minimum Wage Act 1998, Working Time
Regulations 1998, Employment Equality (Sexual Orientation) Regulations 2003 and
the Employment Equality (Religion or Belief) Regulations 2003.

 

11 It is a condition of this Agreement that the Employee has received advice
from a relevant independent adviser as defined in section 203 of the Employment
Rights Act 1996 acting in a professional capacity relating to the terms and
effect of this Agreement and in particular the ability of the Employee to pursue
his rights before an employment tribunal. When the relevant independent adviser
gave the advice referred to in this clause there was in force a contract of
insurance or an indemnity provided for members of a professional body covering
the risk of a claim by the Employee arising from that advice. The relevant
independent adviser has confirmed the position in this clause by signing
Schedule 1.

 

3



--------------------------------------------------------------------------------

12 The Company will contribute up to £250 plus VAT towards the legal costs
incurred by the Employee in obtaining advice as to the terms and effect of this
Agreement. Payment will be made to the legal adviser direct on receipt by the
Company of an invoice addressed to the Employee and marked payable by the
Company.

 

13 The Employee having taken legal advice warrants that he has no claims against
the Company, its shareholders, officers, employees or agents, or any companies
in the same group or their shareholders, officers, employees or agents except
for those referred to in clause 7 above.

 

14 The Employee’s obligations under this Agreement may be enforced by directors,
employees, officers or agents of the Company or by companies within the same
group and their directors, employees, officers or agents. No other person shall
have the right to enforce any term of this Agreement.

 

Signed     on behalf of the Company:   /s/ John Macneil Name:   John Macneil
Position:   CEO Date:   8th April 2005

 

 

Signed     by the Employee:   /s/ William Chappell Date:   April 8, 2005

 

4



--------------------------------------------------------------------------------

Schedule 1

 

I confirm to the Company that I am a relevant independent adviser as defined
under section 203 of the Employment Rights Act 1996 and that I have given
William Chappell the advice referred to in this Agreement. I also confirm the
statements made in clause 10.

 

Signed   /s/ Malcom Reynolds Name:   M. Reynolds Address:  

Reynolds Galbrath, Solicitors

11/11a Welsh Street

Chepstow

Monmouthshire

NP16 5LN

Date:   8/4/05

 

5